Citation Nr: 0821604	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO. 04-07 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for asthma and airway 
hyperactivity. 

2. Entitlement to an increased rating for focal segmental 
glomerual sclerosis with hypertension, currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
October 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for asthma and airway hyperactivity and denied an 
increased rating for focal segmental glomerual sclerosis with 
hypertension.

Although these matters were remanded by the Board in February 
2007, the remand directives of the Board with regard to the 
increased rating claim have not been completed, and new court 
precedent mandates a further remand of this issue. 
Stegall v. West, 11 Vet. App. 268 (1998) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

The issue of entitlement to an increased rating for focal 
segmental glomerual sclerosis with hypertension is therefore 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Service connection for asthma and airway hyperactivity was 
denied by rating decision of December 1996. The veteran was 
notified of that decision and of her appellate rights and she 
did not file a timely appeal.

2. Evidence received since the December 1996 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for asthma and airway 
hyperactivity.


CONCLUSIONS OF LAW

1. The December 1996 rating decision which denied service 
connection for asthma and airway hyperactivity is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

3. Evidence submitted subsequent to the December 1996 rating 
decision denying service connection for asthma and airway 
hyperactivity is not new and material. 
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in her possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and complaint notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

With respect to the claim of whether new and material 
evidence has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish her entitlement to the underlying 
claim for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the claim was remanded in February 2007 by the 
Board to comply with the holding in Kent. In March 2007, the 
RO/AMC informed the veteran that her claim was previously 
found not well grounded under the law applicable at the time 
of the rating decision. The underlying denial determined that 
there was no nexus or link between the showing of airway 
hyperactivity in service and a chronic disability showing 
asthma and airway hyperactivity after service. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2007. Since 
the preponderance of the evidence is against the claims set 
forth above, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claim. The 
record includes private treatment records, VA medical 
evidence, and a September 2004 RO hearing transcript 
associated with the claims folder. There are no known 
additional records or information to obtain. 

A hearing was offered and the veteran testified at a 
September 2004 RO hearing. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with her claim.


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App. 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for asthma and airway hyperactivity was 
denied by rating decision of December 1996. Service medical 
records showed that the veteran was diagnosed on one occasion 
in service in September 1996 for severe airway hyperactivity. 
It was noted on the medical record that the veteran was on 
active duty and this occurred shortly prior to her disability 
retirement in October 1996. By rating action of 
December 1996, service connection for asthma and severe 
airway hyperactivity was denied because there was the one 
record of treatment by the pulmonary clinic for severe airway 
hyperactivity in service, and there was no permanent residual 
or chronic disability shown to demonstrate the disability 
following service. The veteran was sent notice of the denial 
of service connection for asthma and airway hyperactivity in 
a letter dated December 1996, however, she did not timely 
appeal this decision. 

The Board has reviewed the evidence received into the record 
since the December 1996 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for asthma and airway 
hyperactivity. 

Evidence submitted since the December 1996 denial of service 
connection includes VA outpatient treatment records and C and 
P examination reports unrelated to treatment or examination 
for asthma, and private medical records that provide a 
history of asthma. The VA treatment and C and P medical 
records are unrelated to asthma in service or at anytime 
thereafter. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the claimant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The private medical records associated with the claims folder 
are unrelated to treatment or diagnosis for asthma but show 
that the veteran has a history of asthma, and those records 
are not new and material evidence. The records that show that 
the veteran has a history of asthma do not show any linkage 
of that history of asthma and treatment in service, or any 
opinion indicating that the veteran's history of asthma after 
service is in any way related to her active duty service. 
None of the evidence shows a reasonable possibility of 
substantiating the veteran's claim for service connection. 
Therefore, the petition to reopen the claim for service 
connection for asthma with airway hyperactivity is denied. 

The only other evidence associated with the claims file 
consists of the veteran's assertions, advanced in various 
written statements and testimony at the RO hearing in 
September 2004. As a layperson without the appropriate 
medical training or expertise, the veteran is not competent 
to render a probative opinion on a medical matter. See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998). Accordingly, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, or testimony, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim. 
See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Upon review, the veteran has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for asthma with airway 
hyperactivity. As such, the evidence received since the 
December 1996 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for asthma with airway hyperactivity.


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for asthma and airway 
hyperactivity, and the appeal is denied. 


REMAND

The veteran asserts that her increased rating for focal 
segmental glomerual sclerosis with hypertension is more 
severe than the current evaluation reflects. This matter is 
being remanded for further development needed in this claim 
prior to final adjudication.

The claim was remanded to the RO/AMC in February 2007. At 
that time, the Board indicated that the issue had been 
mischaracterized and that the veteran had not received the 
schedular criteria utilized to evaluate her kidney 
disability. Upon remand, the RO/AMC did inform the veteran 
that in order to establish an increased rating for her kidney 
disability, she had to show that the disability had gotten 
worse. However, she was not provided the rating criteria used 
to evaluate her disability. 
Stegall, supra.

Further, for an increased rating claim, recently-issued 
caselaw mandates that section 5103(a) requires, at a minimum, 
that the Secretary notify the veteran, that to substantiate a 
claim, she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on the 
veteran's employment and daily life. Vazquez-Flores v. Peake, 
supra. 

In particular, the veteran was not informed of what was 
necessary to substantiate an increased rating claim for the 
disability in question, as to the specific rating criteria, 
nor was she notified of the types of evidence to provide that 
would show the severity, duration, and impact of the 
disability upon her employment and daily life. 

The rating criteria for the veteran's kidney disability was 
not provided to the veteran in a VCAA notice or in any 
subsequent supplemental statement of the case (SSOC). This 
should be done prior to adjudication of the veteran's 
increased rating claim for focal segmental glomerual 
sclerosis with hypertension. 

The veteran provided testimony at a RO hearing in 
September 2004, wherein she stated that her hypertension that 
affected her focal segmental glomerular sclerosis and she 
warranted a separate rating for hypertension. According to 
38 C.F.R. § 4.115, separate ratings are not to be assigned 
for hypertension and nephritis on account of the close 
interrelationships of cardiovascular disabilities. 

The veteran is presently therefore advised, and the RO/AMC 
will readvise the veteran that hypertension is evaluated in 
concert with her kidney condition and she needs to be 
informed of all of the criteria, in addition to her 
hypertension, that are used to evaluate her focal segmental 
glomerual sclerosis with hypertension. 

Her most recent VA examination related to her kidney 
disability occurred in 2003. Upon review of the claim, the 
RO/AMC will ascertain if a further VA medical examination is 
warranted. 

The Court has held that where the veteran claims the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991)

1. Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) (amended) 
specifically outlining the rating 
criteria used to evaluation of the claim 
for entitlement to an increased rating 
for focal segmental glomerual sclerosis 
with hypertension, the types of evidence 
to provide that would show the severity, 
duration, and impact of the veteran's 
kidney disability upon her employment and 
daily life, and advise the veteran of 
clinical findings necessary to warrant 
the evaluation of hypertension separate 
from the service-connected focal 
segmental glomerual sclerosis.. 

2. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for focal 
segmental glomerual sclerosis with 
hypertension, that is not evidenced by 
the current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 




3. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
will ascertain if a further VA medical 
examination is necessary. If so, the 
veteran will be afforded an appropriate 
VA medical examination, accompanied by a 
review of the claims folder, including 
all medical records obtained and a copy 
of this remand. If a further examination 
is necessary, the RO/AMC should ensure 
that all required information is obtained 
from the medical examiner(s) to evaluate 
the veteran's disorders, in accordance 
with the applicable portions of the 
rating schedule.

5. Thereafter, the RO/AMC will 
readjudicate the issue of an increased 
rating for focal segmental glomerular 
sclerosis with hypertension. The RO/AMC 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on increased rating. 
They should be given an opportunity to 
respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims. 

The veteran is advised that it is her responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


